Exhibit 10.5

 

EQUITY COMMONWEALTH

 

RESTRICTED SHARE AGREEMENT FOR TRUSTEES (SPECIAL AWARDS)

 

This Restricted Share Agreement (this “Agreement”) is made effective as of
October 28, 2014, between Samuel Zell (the “Recipient”) and Equity Commonwealth
(the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Shares.  Subject to the terms
and conditions hereinafter set forth and the terms and conditions of the Equity
Commonwealth 2012 Equity Compensation Plan, as it may be amended from time to
time (the “Plan”), the Company hereby grants to the Recipient, effective as of
the date of this Agreement (the “Grant Date”), «NUMBER OF SHARES» of its common
shares of beneficial interest, par value $.01 per share.  The shares so granted
are hereinafter referred to as the “Shares,” which term shall also include any
shares of the Company issued to the Recipient by virtue of his or her ownership
of the Shares, by share dividend, share split, recapitalization or otherwise.

 

2.                                      Vesting; Forfeiture.

 

(a)                                 Subject to Sections 2(b) and 3(b) hereof,
the Shares shall vest as follows: (i) 25% of the Shares shall vest on the second
anniversary of the Grant Date, (ii) 25% of the Shares shall vest on the third
anniversary of the Grant Date, and (iv) 50% of the Shares shall vest on the
fourth anniversary of the Grant Date.  Any Shares not vested as of any date are
herein referred to as “Unvested Shares.”

 

(b)                                 Subject to Section 3(a) hereof, in the event
the Recipient ceases to render services to the Company as a Trustee, all
Unvested Shares shall be forfeited by the Recipient as of the date the Recipient
ceases to render such services.

 

3.                                      Termination of Employment; Change in
Control.

 

(a)                                 If the Recipient’s service as a Trustee
terminates due to the Recipient’s death, then the Shares shall become vested as
of the date of the termination of the Recipient’s service with the Company on a
pro rata basis, determined based on (x) the number of days that have elapsed
from the Grant Date through the date the Recipient ceases to be a Trustee of the
Company, compared to (y) the total number of days during the period commencing
on the Grant Date and ending on the fourth anniversary of the Grant Date. 
Notwithstanding the foregoing, if, within twelve (12) months after a “Change in
Control” (as such term is defined in Exhibit A hereto) in which the Shares are
assumed by the acquirer or surviving entity in the Change in Control
transaction, the Recipient dies or is no longer Chairman of the Board, then the
Shares shall become fully vested as of the date of the Recipient’s death or the
date the Recipient is no longer Chairman of the Board, as applicable.

 

(b)                                 If a Change in Control occurs prior to the
fourth anniversary of the Grant Date and while the Recipient is a Trustee of the
Company, and the Shares are not assumed by the acquirer or surviving entity in
the Change in Control transaction, then the Recipient’s Unvested Shares shall
become fully vested as of the date of the Change in Control.

 

1

--------------------------------------------------------------------------------


 

4.                                      Transferability of Shares.  Prior to the
Shares becoming vested as set forth in Section 2 hereof, the Shares may not be
transferred, pledged, assigned, or otherwise disposed of, except (i) by will or
the laws of descent and distribution or (ii) for no consideration, subject to
such rules and conditions as may be established by the Committee, to a member or
members of the Recipient’s Immediate Family or to an entity in which more than
50% of the voting interests are owned by the Recipient or a member or members of
the Recipient’s Immediate Family.  Notwithstanding any transfer made by the
Recipient pursuant to this Section 4, the Recipient (or the Recipient’s
beneficiary or estate, as applicable) shall be responsible for all income and
other taxes associated with the Shares.  For purposes of this Agreement, the
Recipient’s “Immediate Family” means the Recipient’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, former spouse,
siblings, nieces, nephews, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships or any person sharing the Recipient’s household (other than a
tenant or employee).

 

5.                                      Legends.  Share certificates, if any,
evidencing the Shares shall prominently bear legends in substantially the
following terms:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
TRUST.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES. A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THE SHARES COVERED BY THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO
THE SECRETARY OF THE TRUST.”

 

Certificates evidencing Shares and Shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s declaration of trust, any applicable supplement
thereto or bylaws, each as in effect from time to time, or as the Company may
otherwise determine appropriate.

 

Promptly following the request of the Recipient with respect to any Shares (or
any other common share of beneficial interest, par value $.01 per share, of the
Company previously granted to the Recipient) which have become vested, the
Company shall take, at its sole cost and expense, all such actions as may be
required to permit the Recipient to resell such shares including, without
limitation, providing to the Company’s transfer agent certificates of officers
of the Company, and opinions of counsel, and taking all such other actions as
may be required to remove the legends set

 

2

--------------------------------------------------------------------------------


 

forth above with respect to transfer and vesting restrictions from the
certificates evidencing such shares and, if applicable, from the share books and
records of the Company.

 

6.                                      Tax Withholding.  To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes incurred by the Recipient by reason of a grant of Shares, and the
Recipient agrees that he or she shall upon request of the Company pay to the
Company an amount sufficient to satisfy its tax withholding obligations from
time to time (including as Shares become vested) as the Company may request.

 

7.                                      Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient and the Company; provided, however, that any change or
modification that does not adversely affect the rights hereunder of the
Recipient, as they may exist immediately prior to the effective date of such
change or modification, may be adopted by the Company without an agreement in
writing executed by the Recipient, and the Company shall give the Recipient
written notice of such change or modification reasonably promptly following the
adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Recipient and their respective estates, heirs, executors, transferees,
successors, assigns and legal representatives.

 

(c)                                  Provisions Separable.  In the event that
any of the terms of this Agreement shall be or become or is declared to be
illegal or unenforceable by any court or other authority of competent
jurisdiction, such terms shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining terms of this Agreement shall remain in
full force and effect.

 

(d)                                 Notices.  Any notice in connection with this
Agreement shall be deemed to have been properly delivered if it is in writing
and is delivered by hand or by facsimile or sent by registered certified mail,
postage prepaid, to the party addressed as follows, unless another address has
been substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

Equity Commonwealth

 

Two North Riverside Plaza, Suite 600

 

Chicago, IL 60606

 

Attn: Secretary

 

(e)                                  Construction.  The headings and subheadings
of this Agreement have been inserted for convenience only, and shall not affect
the construction of the provisions hereof.  All references to sections of this
Agreement shall be deemed to refer as well to all subsections which form a part
of such section.

 

(f)                                   No Right to Continued Service.  This
Agreement shall not be construed as an agreement by the Company or any Affiliate
(as such term is defined in Exhibit A hereto) of the Company to retain in any
position the Recipient, nor is the Company or any Affiliate of the Company
obligated to continue retaining in any position the Recipient by reason of this
Agreement or the grant of Shares to the Recipient hereunder.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

 

(h)                                 Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

EQUITY COMMONWEALTH

 

 

 

 

 

 

 

By: Orrin S. Shifrin

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

Signature:

 

 

Printed Name: Samuel Zell

 

Address:

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more of either the then outstanding common shares of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Trustees then serving:
individuals who, on the date of the Agreement, constitute the Board and any new
Trustee whose appointment, election, or nomination to the Board was approved or
recommended by a vote of at least two-thirds (2/3) of the Trustees then in
office who either were Trustees on the date of the Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;

 

(c)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or

 

--------------------------------------------------------------------------------


 

indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

 

--------------------------------------------------------------------------------